Citation Nr: 0936793	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  97-20 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a pulmonary disorder, 
claimed as being due to radiation exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Bush, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from August 1951 to August 1954 and from September 1954 
to October 1957.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1996 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

Procedural history

Service connection for a pulmonary disorder was initially 
denied in a September 1958 rating decision.  The Veteran 
appealed that decision to the Board, which issued a decision 
in June 1959 denying the claim.

The Veteran attempted to reopen the previously-denied claim 
in August 1987.  
The RO denied reopening the claim in an August 1987 decision.  
The Veteran appealed to the Board.  A September 1988 decision 
of the Board denied the Veteran's claim. 

The RO denied the Veteran's subsequent attempt to reopen the 
claim in rating decisions dated in May 1989, June 1990 and 
November 1995.

The present appeal stems from the above-referenced August 
1996 RO rating decision, which determined that new and 
material evidence had not been submitted which was sufficient 
to reopen the previously-denied claim of entitlement to 
service connection for a pulmonary disorder.  During the 
course of the appeal, additional evidence was received from 
the Veteran which was determined by the RO to be new and 
material.  The claim was reopened in an August 1998 
supplemental statement of the case (SSOC); on de novo review, 
the RO denied the claim on the merits.  

In January 2000, the Board remanded the claim to the RO so 
that the Veteran could be scheduled for a hearing before a 
member of the Travel Board.  The requested hearing was 
conducted in June 2000,  at which time the Veteran presented 
testimony to the undersigned Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
Veteran's VA claims folder.

In June 2001, the Board issued a decision which denied the 
claim.  A motion for reconsideration of that decision was 
subsequently denied in September 2001.

In June 2002, the Veteran appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims (the 
Court).  An Order of the Court dated May 22, 2003 vacated the 
Board's decision and remanded the case for further 
consideration in light of the (then) recent enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA).  Counsel for 
the Secretary of VA appealed the Court's decision to the 
United States Court of Appeals for the Federal Circuit.  An 
Order of the Federal Circuit dated May 6, 2004 vacated the 
Court's decision and remanded the matter for further 
proceedings consistent with its decision in Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004), which 
determined that VCAA notice errors are reviewed under a 
"prejudicial error" rule.  Employing Conway, the Court 
vacated and remanded the Board's decision via a July 2004 
Order, noting: "Here, because the [Veteran] has not had the 
opportunity to benefit from and react to the notices that the 
Secretary was and is obligated to provide, any conclusion by 
the Court that the [Veteran] is not prejudiced would be pure 
speculation."  See the July 15, 2004 Court Order, page 6.

The case was subsequently stayed pending the Federal 
Circuit's disposition in a number of cases, to include 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) and 
Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).  In a 
March 5, 2008 decision of the Federal Circuit, the stay of 
the case was lifted and the July 2004 decision of the Court 
was summarily affirmed.  The case was subsequently returned 
to the Board.  

The Board remanded the case in August 2008.  The claims 
folder has been returned to the Board for further appellate 
proceedings.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  See also 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The medical and other evidence of record indicates that 
the Veteran's current tuberculosis residuals pre-existed his 
military service.  

2.  The competent medical evidence indicates that there was 
no worsening of the Veteran's pre-existing tuberculosis 
residuals beyond their natural progression during his 
military service.  

3.  The Veteran participated in atmospheric nuclear weapons 
testing during active duty in Operation TUMBLER-SNAPPER and 
was exposed at the time to ionizing radiation.

4.  The competent medical evidence of record does not support 
a finding that a relationship exists between the Veteran's 
currently diagnosed pulmonary disability and his military 
service, to include radiation exposure therein.


CONCLUSION OF LAW

The competent medical and other evidence does not reveal that 
the Veteran's current pulmonary disability was the result of 
aggravation of a pre-existing pulmonary disability by active 
duty, or is otherwise related to his military service, to 
include radiation exposure therein.  38 U.S.C.A. §§ 1110, 
1112, 1131, 1132, 1153 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.306, 3.309, 3.311 (2008); VAOPGCPREC 3-2003 (July 
16, 2003); Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 
2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks entitlement to service connection for a 
pulmonary disability.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

The Court Orders

As was noted in the Introduction, this case has been the 
subject of Court Orders dated in May 2003 and July 2004.  
Specifically, the Court found that although the Board's June 
2001 decision would otherwise have been affirmed, there was 
no evidence in the record that the Veteran was notified of 
who is responsible for obtaining the evidence necessary to 
substantiate his claim pursuant to the VCAA.  See the May 22, 
2003 Court Order, pages 6 and 8.  

In its second Order, the Court found that because the Veteran 
did not have the opportunity to benefit from and react to the 
notices that the Secretary was and is obligated to provide, 
any conclusion by the Court that the Veteran was not 
prejudiced by lack of VCAA notice would be speculative.  See 
the July 15, 2004 Court Order, page 6.

The Board wishes to make it clear that it is aware of the 
Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 
394, 397 (1991), to the effect that a remand by the Court is 
not "merely for the purposes of rewriting the opinion so 
that it will superficially comply with the 'reasons or bases' 
requirement of 38 U.S.C.A. 
§ 7104(d)(1).  A remand is meant to entail a critical 
examination of the justification for the decision."  The 
Board's analysis has been undertaken with that obligation in 
mind.

The Board adds that the Court did not address the substantive 
merits, or lack thereof, of the Veteran's claim, except to 
note that the Board's June 2001 decision would have been 
affirmed had it not been for VCAA notice deficiencies.  


Stegall consideration

The Court did not identify any defects in the January 2000 
remand instructions or in VA's compliance therewith.

The Board most recently remanded the claim in August 2008.  
In essence, the Board instructed the agency of original 
jurisdiction (AOJ) to provide the Veteran with a letter which 
complies with the notification requirements of the VCAA, to 
include the notification requirements as outlined by the 
Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The 
AOJ was then to readjudicate the claim.  

In September 2008, the VA Remand & Rating Development Team in 
Huntington, West Virginia sent the Veteran a VCAA notice 
letter in accordance with the Board's remand instructions.  
The contents of this letter will be discussed below.  The VA 
Appeals Management Center (AMC) subsequently readjudicated 
the claim in the July 2009 SSOC.  

Thus, the Board's remand instructions have been complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
[where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance].  

The VCAA

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  
The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for service connection in a letter from the 
Remand & Rating Development Team dated September 16, 2008,  
including evidence of "a relationship between your 
disability and an injury, disease, or event in military 
service."  

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
September 2008 letter, whereby the Veteran was advised of the 
provisions relating to the VCAA.  Specifically, the Veteran 
was advised in the letter that VA would assist him with 
obtaining relevant records from any Federal agency.  The 
Veteran was also advised in the letter that a VA examination 
would be provided if necessary to decide his claim.  With 
respect to private treatment records, the letter informed the 
Veteran that VA would make reasonable efforts to obtain non-
Federal evidence.  Included with the letter were copies of VA 
Form 21-4142, Authorization and Consent to Release 
Information, and the Veteran was asked to complete this 
release so that VA could obtain private treatment records on 
his behalf.

The September 2008 letter further emphasized: "If the 
evidence is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to provide 
it, or VA otherwise cannot get the evidence, we will notify 
you.  It is your responsibility to make sure that we receive 
all requested records that are not in the possession of a 
Federal department or agency."  [Emphasis as in the original 
letter.] 

The Veteran was also provided with the "give us everything 
you've got" requirement contained in 38 C.F.R. § 3.159(b).  
See the September 2008 letter, page 2.  [The Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 
73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments [which 
apply to applications for benefits pending before VA on, or 
filed after, May 30, 2008], among other things, removed the 
notice provision requiring VA to request the Veteran to 
provide any evidence in the Veteran's possession that 
pertains to the claims.  See 38 C.F.R. § 3.159(b)(1).]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date.  Because a claim is comprised of five 
elements, the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, element (1) is not at issue, and the Veteran 
was provided appropriate notice as to elements (2) and (3) as 
detailed above.  The Veteran was provided specific notice as 
to elements (4) and (5), degree of disability and effective 
date, in the September 2008 letter.

In any event, because the Veteran's claim is being denied, 
elements (4) and (5) are moot.

The Board notes that the Veteran was not provided complete 
notice of the VCAA prior to the initial adjudication of his 
claim in August 1996.  The Board is of course aware of the 
Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), which appears to stand for the proposition that VCAA 
notice must be sent prior to adjudication of an issue by the 
RO.  Since the VCAA was not enacted until November 2000, 
furnishing the Veteran with VCAA notice prior to the 
adjudication in August 1996 was clearly both a legal and a 
practical impossibility.  Indeed, VA's General Counsel has 
held that the failure to do so under such circumstances does 
not constitute error.  See VAOGCPREC 7-2004.  

Crucially, following the issuance of the September 2008 
letter, the Veteran was allowed the opportunity to present 
evidence and argument in response.  The Veteran's claim was 
then readjudicated in the July 2009 SSOC.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006) [a timing error may 
be cured by a new VCAA notification followed by a 
readjudication of the claim].  

The Veteran has pointed to no prejudice or due process 
concerns arising out of the timing of the VCAA notice.  The 
Board accordingly finds that there is no prejudice to the 
Veteran in the timing of the VCAA notice.

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.  There is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case as to these issues. Therefore, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
appellant].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the Veteran's service 
treatment records, and VA and private treatment records have 
been associated with the claims folder.  

In February 2009, the Veteran submitted a release for recent 
private medical records from Dr. R.M. and the UC Davis 
Medical Center concerning recent treatment of his pulmonary 
problems.  It appears that the Veteran attached all of the 
records noted on the release.  In any event, the current 
existence of a  pulmonary disorder, as documented in these 
records, is not in dispute.  As detailed below, the crucial 
matter in this case is medical nexus, and there is no 
indication from the Veteran's statement that any recent 
treatment records include a medical nexus opinion.  
Therefore, to remand this case once more to obtain records 
which would have no bearing on the outcome of this case would 
serve no useful purpose and would perpetuate "the hamster-
wheel reputation of veterans law".  See Coburn v. Nicholson, 
19 Vet. App. 427, 434 (2006) (Lance, J., dissenting).  

The lengthy history of this issue has been set forth in the 
Introduction above. Remanding at this juncture would 
accomplish nothing except to further delay resolution of this 
case, which is now over a decade old.  As the Court stated in 
Erspamer v. Derwinski, 1 Vet. App. 3, 11 (1990): "Ten years 
is an undeniably, and unacceptably, long time to have passed 
since [the appellant] first filed the claim for benefits with 
the VA. The delays have benefited neither the parties nor the 
public and they cannot be permitted to continue. The 
petitioner has a right to a decision on her claim."  The 
Board agrees with the stated goals of the Court and does not 
believe that another remand would be in the best interest of 
anyone.

The Veteran was provided with VA examinations in February 
1995, May 1997, and June 1998, and the Board obtained an 
Independent medical Expert (IME) opinion in March 2001, which 
will be discussed below.  The VA examination and IME reports 
reflect that the examiners reviewed the Veteran's past 
medical history, including his private treatment records, 
documented his current medical conditions, reviewed pertinent 
medical research, conducted an appropriate physical 
examination 
(in February 1995, May 1997 and June 1998) and rendered 
appropriate diagnoses and opinions consistent with the 
remainder of the evidence of record.  The Board therefore 
concludes that the VA examination and IME reports are 
adequate for evaluation purposes.  See 38 C.F.R. § 4.2 
(2008); see also Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007) [holding that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate].  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has retained the services of a representative.  As noted in 
the Introduction, he testified at a personal hearing which 
was chaired by the undersigned Veterans Law Judge in June 
2000. 

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Service connection - general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Presumption of soundness/aggravation

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b) (2008).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  See VAOPGCPREC 3-2003 
(July 16, 2003); see also Wagner v. Principi, 370 F. 3d 1089 
(Fed. Cir. 2004).  The Court has held, however, that this 
presumption attaches only where there has been an entrance 
examination in which the later complained-of disability was 
not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 
(1991). In VAOPGCPREC 3-2003, VA's General Counsel noted that 
"[u]nder the language of [38 U.S.C. § 1111], VA's burden of 
showing that the condition was not aggravated by service is 
conditioned only upon a predicate showing that the condition 
in question was not noted at entry into service."

Cases in which the condition is noted on entrance are, 
however, still governed by the presumption of aggravation 
contained in 38 U.S.C. § 1153 (as opposed to that applicable 
under 38 U.S.C. § 1111 where the complained of condition was 
not noted on entrance into service).  This statute provides 
that a pre-existing injury or disease will be considered to 
have been aggravated by active service where there is an 
increase in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2008).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. §§ 3.304, 3.306(b) (2008).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2008).

Aggravation is characterized by an increase in the severity 
of a disability during service, and a finding of aggravation 
is not appropriate in cases where the evidence specifically 
shows that the increase is due to the natural progress of the 
disease.  Furthermore, temporary or intermittent flare-ups of 
a pre-existing disease during service are not sufficient to 
be considered aggravation of the disease unless the 
underlying condition, as contrasted to symptoms, worsens.  
See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

Service connection - radiation exposure

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, there are certain types of cancer 
that are presumptively service connected specific to 
radiation-exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d).  Second, "radiogenic diseases" may be service 
connected pursuant to 
38 C.F.R. § 3.311.  Third, service connection may be granted 
under 38 C.F.R. 
§ 3.303(d) when it is established that the disease diagnosed 
after discharge is the result of exposure to ionizing 
radiation during active service.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as either a veteran who while serving on active 
duty or on active duty for training or inactive duty 
training, participated in a radiation-risk activity.  
"Radiation-risk activity" is defined to mean onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device; the occupation of Hiroshima, Japan or 
Nagasaki, Japan by United States forces during the period 
beginning on August 6, 1945, and ending on July 1, 1946; or 
internment as a prisoner of war (or service on active duty in 
Japan immediately following such internment) during World War 
II which resulted in an opportunity for exposure to ionizing 
radiation comparable to that of the United States 
occupational forces in Hiroshima or Nagasaki during the 
period from August 6, 1945 through July 1, 1946. 38 C.F.R. § 
3.309(b)(i), (ii).

The term "onsite participation" is specifically defined as: 
a) presence at a test site, or performance of official 
military duties in connection with ships, aircraft, or other 
equipment used in direct support of a nuclear test during the 
official operational period of an atmospheric nuclear test, 
b) presence at the test site or other test staging area to 
perform official military duties in connection with 
completion of projects related to the nuclear test including 
decontamination of equipment used during the nuclear test 
during the six month period following the official 
operational period of an atmospheric nuclear test, c) service 
as a member of the garrison or maintenance forces on Eniwetok 
during the periods June 21, 1951, through July 1, 1952; 
August 7, 1956, through August 7, 1957, or November 1, 1958, 
though April 30, 1959, d) assignment to official military 
duties at Naval Shipyards involving the decontamination of 
ships that participated in Operation Crossroads. 38 C.F.R. 
§ 3.309(d)(iv).  For tests conducted by the United States, 
the term "operational period" includes participation in 
Operation Crossroads for the period July 1, 1946 through May 
20, 1948.

In the present case on appeal, the term "operational 
period" means the period from April 1, 1952 through June 20, 
1952 for service members such as the Veteran, whose claims 
file includes documentary evidence which confirms that he 
participated in Operation TUMBLER-SNAPPER.

38 C.F.R. § 3.311 provides instruction on the development of 
claims based on exposure to ionizing radiation, and does not 
refer to any other types of radiation exposure.  Section 
3.311(a) calls for the development of a dose assessment where 
it is established that a radiogenic disease first became 
manifest after service, where it was not manifest to a 
compensable degree within any applicable presumptive period 
specified in either § 3.307 or § 3.309, and where it is 
contended that the disease is a result of ionizing radiation 
in service.  "Radiogenic disease" is defined as a disease 
that may be induced by ionizing radiation, and specifically 
includes the following: leukemia (other than chronic 
lymphocytic leukemia), thyroid cancer, breast cancer, bone 
cancer, liver cancer, skin cancer, esophageal cancer, stomach 
cancer, colon cancer, pancreatic cancer, kidney cancer, 
urinary bladder cancer, salivary gland cancer, multiple 
myeloma, posterior subcapsular cataracts, non-malignant 
thyroid nodular disease, ovarian cancer, parathyroid adenoma, 
tumors of the brain and central nervous system, cancer of the 
rectum, lymphomas other than Hodgkin's disease, prostate 
cancer, and any other cancer.  38 C.F.R. § 3.311(b)(2)(i)- 
(xxiv) (1999).  Section 3.311(b)(5) requires that bone cancer 
become manifest within 30 years after exposure, and that 
prostate cancer become manifest 5 years or more after 
exposure.  38 C.F.R. § 3.311(b)(5).

Continuity of symptomatology

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  See 38 C.F.R. 
§ 3.303(b) (2008); see also Savage v. Gober, 10 Vet. App. 
488, 495-496 (1997). 
In Voerth v. West, 13 Vet. App. 117, 120 (1999), the Court 
stated that in Savage it had clearly held that 38 C.F.R. § 
3.303 does not relieve the claimant of his burden of 
providing a medical nexus.

Factual background

There are a number of conflicting medical nexus opinions as 
to the nature and etiology of the Veteran's pulmonary 
problems.  Prior to its undertaking an analysis of the 
Veteran's claim, the Board will describe these opinions for 
the sake of clarity.  

In October 1985, D.B., M.D., evaluated the Veteran in 
conjunction with a worker's compensation claim against the 
Veteran's most recent employer.  Dr. D.B. diagnosed the 
Veteran with restrictive and obstructive lung disease.  Based 
on the Veteran's reported history of occupational chemical 
exposure, Dr. D.B. opined that such [post-service] chemical 
exposure precipitated, aggravated, and accelerated his 
restrictive and obstructive lung disease.  Dr. D.B. 
reiterated his opinion after further reviewing the Veteran's 
medical situation in August 1986.  In August 1987, Dr. D.B. 
again opined that the Veteran's severe respiratory problems, 
diagnosed as restrictive and obstructive lung disease, were 
due to chronic exposure to solvents at his last job.

In an October 1996 letter, Dr. D.B. stated he had been 
treating the Veteran since 1987 for pulmonary problems 
including pulmonary fibrosis, which Dr. D.B. stated was a 
known complication of ionizing radiation exposure.  In a May 
1998 letter, Dr. D.B. additionally stated that the Veteran 
had restricted lung disease secondary to his in-service 
radiation exposure.  

Following VA pulmonary examination of May 1997, conducted by 
a board-certified specialist in occupational medicine, the 
Veteran was diagnosed with chronic bronchitis, which appeared 
to have had its onset in approximately 1954 [when the Veteran 
was in service] and which had persisted ever since.  Chronic 
obstructive pulmonary disease, possible restrictive pulmonary 
disease and a history of atmospheric radiation exposure were 
also diagnosed.  The VA examiner commented that he felt the 
Veteran had a medical history that strongly supported a 
chronic bronchitis condition which arose in military service 
and which had persisted since that time.  

The May 1997 VA examiner reviewed Dr. D.B.'s opinion that the 
Veteran had pulmonary fibrosis.  While he concurred that 
pulmonary fibrosis could be induced by radiation, the VA 
examiner noted that pulmonary fibrosis was usually only 
induced when there were large doses of radiation used to 
treat conditions such as cancer.  In such cases, the 
radiation would be targeted and directly dosed at the lungs, 
and in that situation in very high doses it could be 
fibrogenic.  The VA examiner was not aware of any medical 
reports in which pulmonary fibrosis would be linked to 
atmospheric radiation such as the dosage mentioned in the 
Veteran's claims file.  The examiner was not aware, moreover, 
of any reports of pulmonary fibrosis among atomic bomb blast 
witnesses.

A June 1998 VA examiner, after rendering diagnoses of chronic 
bronchitis, chronic obstructive pulmonary disease, 
restrictive pulmonary disease, and history of exposure to 
ionizing radiation, stated: "Based upon review of the C-
folder, I strongly concur with (the VA board-certified 
occupational medicine specialist's) opinion that the 
patient's pulmonary condition arose as a result of active 
duty military exposure to ionizing radiation.  This also is 
consistent with the opinion of Dr. D.B., who evaluated the 
patient.  There is a component of pulmonary fibrosis also 
associated with this causing the restrictive lung disease."  
The June 1998 examiner then stated that he found no evidence 
that the Veteran's personal activities since leaving the 
military had contributed to his lung disease.  
"Specifically, there is no evidence of cigarette smoking or 
exposure to occupational pollutants."  Thus, it was the June 
1998 examiner's opinion that the Veteran's pulmonary 
condition "arose as a result of an extremely hazardous 
active duty exposure to ionizing radiation as part of his 
participation in tests to develop and implement nuclear 
bombs."

In July 1998, in response to a 38 C.F.R. § 3.311(b)(iii) 
referral of the Veteran's claim, VA's Chief Public Health and 
Environmental Hazards Officer (a medical doctor) noted that 
the DSWA estimated that the Veteran was exposed to the 
following doses of ionizing radiation during military 
service: 0.37 rem gamma (0.4 rem rounded) upper bound 0.63 
rem gamma (0.7 rem gamma rounded); virtually no potential for 
neutron; internal 50-year committed dose equivalent to the 
lung - less than 0.1 rem.  The Chief Public Health and 
Environmental Hazards Officer  then noted that the Veteran 
apparently had had pulmonary problems beginning in service.  
Diagnoses had included chronic obstructive pulmonary disease; 
chronic bronchitis; restrictive lung disease, pulmonary 
fibrosis; evidence of pulmonary tuberculosis, and obstructive 
sleep apnea.  The Chief Public Health and Environmental 
Hazards Officer cited a report which held that the 
probability of causing harm in most healthy individuals at 
doses of less than 10 rem as a result of deterministic 
effects was close to zero.  The lung was stated to be a 
relatively radiosensitive organ and that lung damage, 
including pulmonary fibrosis, was known to occur after 
radiation therapy but that this development typically 
involved exposure to high doses.  The VA Chief Public Health 
and Environmental Hazards Officer concluded that it was 
unlikely that the Veteran's lung problems were attributable 
to his history of exposure to ionizing radiation in service.

Pursuant to the Board's request in November 2000, an IME who 
specialized in pulmonary medicine rendered an opinion in 
March 2001.  The IME reported that he reviewed the medical 
evidence included in the Veteran's claims files in detail, 
with particular attention given to the opinions rendered by 
Dr. D.B., the May 1997 VA Board-certified specialist in 
occupational medicine, the June 1998 VA examiner, and VA's 
Chief Public Health and Environmental Hazards Officer.  The 
IME noted the conflict in these opinions and sought to 
resolve them.  Based on his review of the medical evidence 
associated with the Veteran's claims file, the IME presented 
the following etiological conclusions regarding the Veteran's 
present pulmonary diagnoses:

1.) The Veteran's pulmonary granulomatous disease, possibly 
tuberculosis, clearly had its onset prior to his entry into 
service, was not exacerbated by his military service, and was 
certainly not caused or exacerbated by radiation exposure.

2.)  The IME did not find any convincing medical evidence in 
his review of the records to indicate that significant 
medical attention was received for chronic bronchitis during 
the Veteran's service.  The IME thus held the opinion that it 
was more likely that the chronic bronchitis symptoms were due 
to various occupational exposures which took place after the 
Veteran's separation from military service.  The IME reported 
that he was aware of absolutely no evidence to suggest that 
ionizing radiation caused chronic bronchitis.

3.) The IME did not believe that the medical evidence 
associated with the record supported the diagnoses made by 
the other physicians of restrictive lung disease or 
significant pulmonary fibrosis.  Therefore, he could not 
conclude that restrictive lung disease or significant 
pulmonary fibrosis had their onset during, or were otherwise 
caused by the Veteran's military service.  While 
acknowledging that some medical experts have commented that 
ionizing radiation was known to cause pulmonary fibrosis, and 
that this was certainly true in very large doses when 
delivered in the form of radiation therapy, the IME was aware 
of no evidence that suggested that ionizing radiation at the 
specific dose received by the Veteran during his period of 
service would cause pulmonary fibrosis.  The IME reiterated 
that even if such an association were known, the Veteran's 
medical records did not support a diagnosis of pulmonary 
fibrosis.

In summary, the IME stated that he was unable to find any 
credible medical evidence to support a finding that the 
Veteran had any service-related pulmonary disability.  The 
IME was of the opinion that the Veteran became fixated on the 
idea that he had this history of exposure to ionizing 
radiation in service and that this was responsible for a wide 
variety of problems in his life.  The IME did not believe 
that the medical evidence supported the Veteran's belief.

Additional evidence will be discussed where appropriate in 
the Board's analysis below.

Analysis

Preliminary matters

The Board found in June 2001 that the RO correctly determined 
that the evidence submitted subsequent to the most recent 
final denial was new and material to the Veteran's claim for 
service connection for a pulmonary disorder due to exposure 
to ionizing radiation and that the decision to reopen the 
claim for de novo review was proper.  

The Board also found that appropriate development has been 
undertaken in light of the radiation regulations, which have 
been discussed above.  See 38 C.F.R. § 3.311 (2008).  In 
particular, a dose estimate was obtained in May 1998, which 
has been associated with the Veteran's VA claims folder.  The 
Court indicated no fault with the Board's analysis.  

The Court determined, upon review of the June 2001 decision, 
that other than the VCAA notification problem, "[b]ased upon 
the record before the Court . . . the Board's June 13, 2001 
decision would have to be affirmed."  See the May 2003 Court 
Order, page 6.  As has been discussed in some detail above, 
the Veteran has since received proper VCAA notice.  

Evidence received from the Veteran subsequent to the May 2003 
Court Order includes updated private treatment records, 
copies of evidence already of record, treatise evidence 
concerning COPD and the Veteran's own statements.  The 
private treatment records are reflective of current pulmonary 
problems and are redundant of evidence already of record.  
Additionally, the treatise evidence submitted by the Veteran 
is of a general nature and does not contain any information 
or analysis specific to the Veteran's case.  As such, the 
treatise evidence submitted by the Veteran is of no probative 
value.  The Court has held on several occasions that medical 
evidence that is speculative, general or inconclusive in 
nature cannot support a claim.  See generally Obert v. Brown, 
5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).

Accordingly, no additional evidence has been received which 
serves to call into question the Board's prior analysis.  The 
Board will therefore recapitulate and reiterate its prior 
findings.  

Discussion

The Veteran contends that his pulmonary problems are the 
result of his exposure to ionizing radiation in service.

The record reflects that the Veteran participated in 
Operation TUMBLER-SNAPPER during the operational period of 
April 1, 1952 through June 20, 1952.  Thus, the Veteran is 
considered a "radiation exposed veteran" as defined by the 
provisions of 38 C.F.R. § 3.309(d)(3).

Service connection for a condition which is claimed to be 
attributable to ionizing radiation exposure during service 
may be established in one of three different ways.  The first 
involves the statutory presumptions contained in 38 U.S.C.A. 
§ 1112(c) and 38 C.F.R. § 3.309(d).  The second involves 
38 C.F.R. § 3.311.  The third involves direct service 
connection per 38 C.F.R. § 3.303 without reference to the 
statutory presumptions; see also Combee, supra.  The Board 
will address all three avenues in turn.

(i.) Presumptive service connection - radiation exposure

Status as a radiation-exposed veteran is not sufficient, by 
itself, to warrant presumptive service connection under the 
provisions of 38 C.F.R. § 3.309.  Rather, in order to warrant 
such a presumption, the Veteran must be diagnosed with one of 
the presumptive diseases specifically listed under 38 C.F.R. 
§ 3.309(d)(2).  In this case, the Veteran has submitted 
competent medical evidence showing diagnoses of various 
pulmonary diseases, including chronic bronchitis, pulmonary 
fibrosis, restrictive lung disease and mixed obstructive and 
restrictive disease.  None of these diseases is specified a 
disabilities presumed to be related to exposure to radiation 
pursuant to 38 C.F.R. § 3.309.  

The disorders granted presumptive service connection under 38 
C.F.R. § 3.309(d) are specified with precision.  Because the 
Veteran's claimed disabilities are not included among the 
diseases specified at 38 C.F.R. § 3.309(d), service 
connection for these diagnosed diseases cannot be granted on 
a presumptive basis under § 3.309(d).

(ii.) Radiogenic diseases under 38 C.F.R. § 3.311

The provisions of 38 C.F.R. § 3.311 provide for development 
of claims based on a contention of radiation exposure during 
active service and post-service development of a radiogenic 
disease.  The provisions do not give rise to a presumption of 
service connection, but rather establish a procedure for 
handling claims brought by radiation exposed veterans or 
their survivors.  See Ramey v. Gober, 120 F.3d 1239, 1244 
(Fed. Cir. 1997).  Section 3.311 essentially states that, in 
all claims in which it is established that a radiogenic 
disease first became manifest after service, and it is 
contended that the disease resulted from radiation exposure, 
a dose assessment will be made.

The Veteran has been diagnosed with chronic bronchitis, 
pulmonary fibrosis, restrictive lung disease and mixed 
obstructive and restrictive disease.  These diseases are not 
among the radiogenic diseases specified in section 
3.311(b)(2). Because the Board can find no competent medical 
evidence demonstrating that the Veteran was ever diagnosed 
with one of the radiogenic diseases listed in 3.311(b)(2), 
the Board finds that this section is not applicable.

The Board adds that, as was alluded to in the factual 
background section above, a dose estimate was in fact 
prepared in connection with this case.


 
(iii.) Direct service connection 

With respect to the third method of entitlement, the Board 
must determine, setting aside the presumptions associated 
with radiation exposure, whether the claimed disability is 
otherwise the result of active service.  See Combee, supra.

The Veteran has advanced no specific contentions concerning 
service connection, aside from the claimed radiation 
exposure.

Although it does not appear that the Veteran is currently 
claiming service connection for residuals of tuberculosis, 
for the sake of completeness the Board will address the 
matter of tuberculosis residuals.  

Tuberculosis or residuals therefrom were not specifically 
identified during service.  
Because there is an entrance examination in which 
tuberculosis residuals were not detected at that time, VA 
must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  See 
VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner, supra. 

In April 1959, within two years after the Veteran left 
military service, three VA examiners concluded that primary 
pulmonary tuberculosis lesions were shown on the Veteran's 
service entrance examination chest X-rays.  The same three 
examiners concluded that these lesions underwent no change or 
advancement during active service.  

The IME opinion obtained in March 2001 essentially concurred 
with the April 1959 findings.  The IME found no aggravation 
or progression of the tuberculosis residuals as a result of 
service, nor did he find that the tuberculosis residuals were 
either caused or exacerbated by the Veteran's exposure to 
ionizing radiation during active duty.

In short, to the extent that the Veteran claims entitlement 
to service connection for residuals of tuberculosis, his 
claim in this regard is denied.  

With respect to the Veteran's clearly-stated claim of 
entitlement to service connection for a pulmonary disability 
other than tuberculosis, as has been discussed above, in 
order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson, supra.

With respect to Hickson element (1), the medical evidence 
indicates that the Veteran has been diagnosed with chronic 
bronchitis, pulmonary fibrosis, restrictive lung disease and 
mixed obstructive and restrictive disease.   Hickson element 
(1) has therefore been satisfied.

With respect to Hickson element (2), the Board will 
separately address in-service disease and injury.

With respect to in-service disease, service treatment records 
show no diagnosis of a chronic pulmonary disability during 
service, nor ant documentation of or treatment for any 
respiratory complaints.  A chest X-ray study from October 
1957 was interpreted as showing mildly increased 
bronchovascular markings in the right base, however with no 
evidence of active pulmonary pathology.  The service 
treatment reports otherwise show normal findings with regard 
to his lungs and chest.  The service treatment reports were 
negative for any medical history of recurrent respiratory 
problems and do not show complaints of persistent coughing or 
other such symptoms.  The Veteran's separation examination in 
October 1957 was negative for any diagnosis of a chronic 
respiratory disorder.

A May 1997 examiner diagnosed the Veteran with chronic 
bronchitis which the examiner believed to have arisen during 
the Veteran's military service, in approximately in 1954, and 
which had persisted ever since.  On first glance, it may 
appear that the May 1997 VA examination report is evidence 
which is very probative towards establishing a direct 
association between the Veteran's pulmonary disability (i.e., 
chronic bronchitis) with his period of service.  
See 38 C.F.R. § 3.303(d).  However, a close review of the 
examination report shows that the examiner had based his 
conclusions on the own Veteran's (inaccurate) account of his 
medical history.  According to the report, the Veteran stated 
that he became very symptomatic during service, having 
developed a near daily cough with phlegm ever since 1954.  
There is no objective documentation in the service treatment 
reports which corroborates this self-reported history of 
onset of recurrent pulmonary symptoms during active duty.  
Moreover, the Veteran's report to the May 1997 examiner is in 
conflict with prior statements of his medical history.  The 
Veteran had earlier stated that he had no chronic respiratory 
symptoms until five months prior to the October 1985 
examination by Dr. D.B.  

In this regard, it is noteworthy in February 1987 a VA 
psychologist tested the Veteran and concluded that he had 
limited memory capacity and appeared to have been very 
influenced by secondary gains associated with his medical 
problems, especially obtaining financial compensation.  This 
conclusion was referred to in the IME's opinion of March 
2001, when the IME opined that it was conceivable that 
factors other than any intrinsic lung disease, including 
psychological factors, were responsible for much of the 
Veteran's pulmonary symptoms, and that the Veteran had 
evidently become fixated on the idea that his exposure to 
ionizing radiation in service was responsible for a wide 
variety of problems in his life, notwithstanding that the IME 
did not believe that the medical evidence supported this 
belief.  

Additionally, there is evidence that the Veteran was being 
deliberately uncooperative when subjected to objective 
clinical testing to assess his level of respiratory 
impairment, as shown in the September 1996 statement of a VA 
health care provider who reported that the Veteran did not 
perform a pulmonary function test procedure properly and 
claimed that he was physically unable to perform the 
pulmonary function test.  

The medical evidence of record thus casts serious doubts on 
the accuracy of the Veteran's personal statements regarding 
his own medical history as well as their credibility.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot 
ignore a veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence].  After having carefully 
reviewed the extensive record, the Board finds that the 
Veteran's self-serving statements as to the onset of his 
pulmonary/respiratory symptoms, specifically bronchitis, are 
lacking in credibility in light of the utterly negative 
service treatment reports as well as the medical records for 
decades after service. 
See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran].

The examiner's conclusion in May 1997 that the Veteran's 
chronic bronchitis began in 1954 was not based on any 
personal knowledge that the physician possessed regarding the 
Veteran's medical condition in service, but rather was based 
solely on the Veteran's uncorroborated and untruthful 
allegations regarding his own medical history.  Where the 
facts show that the Veteran received treatment from a 
physician many years after service, and the conclusion 
reached by the physician is clearly based solely on the 
history provided by the Veteran, or the hearsay recitation of 
a diagnoses or other medical history, the Board is not bound 
to accept the medical conclusions and/or opinions of a 
physician.  See DeSousa v. Gober, 10 Vet. App. 461 (1997).  
See also Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); 
Swann v. Brown, 5 Vet. App. 229, 233 (1993) [generally 
observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value].  
Therefore, the Board rejects the May 1997 examiner's opinion, 
based as it is exclusively on the Veteran's statement, that 
bronchitis existed during service. 

Regarding injury, as is thoroughly discussed above, there is 
evidence of record that the Veteran was exposed to ionizing 
radiation during service.  The Veteran and his representative 
do not contend that there was any other in-service injury.  
Hickson element (2) is therefore satisfied as to radiation 
exposure only.  

With respect to Hickson element (3), there are conflicting 
medical nexus opinions concerning the etiology of the 
Veteran's pulmonary problems.

By law, the Board is obligated under 38 U.S.C.A. § 7104(d) to 
analyze the credibility and probative value of all medical 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. 
Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994).

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, consistent with Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991), the Court has held that the Board may 
not reject medical opinions based on its own medical 
judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).

After careful review of the record, the Board affords the 
opinions of the May 1997 VA examiner, the July 1998 opinion 
of the Chief Public Health and Environmental Hazards Officer 
and the March 2001 IME [which are against the Veteran's 
claim] more probative weight than the opinions of the June 
1998 VA examiner and Dr. D.B. [which indicate that the 
Veteran's pulmonary problems are due to in-service radiation 
exposure].

The Board finds that there are serious and troubling 
contradictions in Dr. D.B.'s opinions regarding the cause of 
the Veteran's pulmonary diagnoses.  As was described in the 
factual background section above, in October 1985 Dr. D.B. 
rendered an opinion linking the Veteran's 
respiratory/pulmonary problems to exposure to chemical fumes 
at his place of employment.  That opinion was presented in 
support of the Veteran's claim for workmen's compensation.  
Dr. D.B. affirmed that opinion in two subsequent medical 
evaluations in, 1986 and 1987, thus indicating confidence in 
his original opinion.  However, a decade later, when the 
Veteran sought to obtain VA benefits for a respiratory 
disability which he claimed was due to radiation exposure, 
Dr. D.B. presented a contradictory opinion which ascribed the 
Veteran's pulmonary/respiratory problems to in-service 
exposure to ionizing radiation.  It appears obvious that Dr. 
B. tailored his opinions to the nature of the Veteran's then-
pending claim for compensation, which obviously undermines 
his credibility and the probative value of his opinions.
The Board therefore gives Dr. D.B.'s contradictory nexus 
opinion no weight of probative value.  

In a May 1997 examination report, a board-certified 
specialist in occupational medicine noted that Dr. D.B. had 
diagnosed the Veteran with pulmonary fibrosis.  The VA 
examiner expressed his agreement with Dr. D.B.'s assumption 
that pulmonary fibrosis could be induced by radiation.  
However, the VA examiner went on to present an opinion which 
did not agree with that of Dr. D.B., to the extent that Dr. 
D.B. attributed the Veteran's diagnosis of pulmonary fibrosis 
to radiation exposure in service.  The May 1997 specialist in 
occupational medicine stated that pulmonary fibrosis was 
usually only induced through deliberate exposure to large 
doses of radiation directly targeted at the lungs, as in 
radiation therapy used to treat cancer, and that he was not 
aware of any medical reports in which pulmonary fibrosis 
would be linked to a very low dose of atmospheric radiation 
of the sort mentioned in the Veteran's claims file.  The VA 
examiner was not aware, moreover, of any reports of pulmonary 
fibrosis among atomic bomb blast witnesses.  

The Board finds that the May 1997 examiner's opinion to be 
more probative than Dr. D.B.'s opinion, owing to the VA 
examiner's credentials as a board-certified specialist in 
occupational medicine.  See Black v. Brown, 10 Vet. App. 297, 
284 (1997) [in evaluating the probative value of medical 
statements, the Board looks at factors such as the individual 
knowledge and skill in analyzing the medical data].   
Additionally, the May 1997 examiner he had access to the NTPR 
radiation dose information summary, which was incorporated 
into the Veteran's claims folder in December 1996.  The May 
1997 examiner therefore based his opinion on knowledge of the 
Veteran's actual estimated radiation dose [0.37 rem gamma 
(0.4 rem rounded) upper bound 0.63 rem gamma (0.7 rem gamma 
rounded); virtually no potential for neutron; internal 50-
year committed dose equivalent to the lung - less than 0.1 
rem].  Dr. D.B.'s opinion did not indicate that he had access 
to such data.

There is another medical opinion which is arguably in favor 
of the Veteran's claim as to the matter of medical nexus.  A 
VA physician who examined the Veteran in June 1998 examiner 
reported that "Based upon review of the C-folder, I strongly 
concur with (the VA occupational medicine specialist's) 
opinion that the patient's pulmonary condition arose as a 
result of active duty military exposure to ionizing 
radiation."  The June 1998 examiner also commented that VA 
lung X-rays taken in May 1997 revealed the presence of small, 
granulomatous residuals at the left base of the lungs which 
may be consistent with exposure to ionizing radiation.  He 
then stated that the Veteran denied exposure to toxic agents 
which might harm the lungs and that he found no evidence that 
the Veteran's personal activities since leaving the military 
had contributed to his lung disease.  "Specifically, there 
is no evidence of cigarette smoking or exposure to 
occupational pollutants."  Thus, it was the June 1998 
examiner's opinion that the Veteran's pulmonary condition 
"arose as a result of an extremely hazardous active duty 
exposure to ionizing radiation as part of his participation 
in tests to develop and implement nuclear bombs."

The Board finds the June 1998 VA examiner's opinion to be 
lacking in probative value because his conclusions are 
incorrect for several reasons.  Contrary to what the June 
1998 examiner reported, a careful reading of the occupational 
medicine specialist's opinion of May 1997 does not, in fact, 
include the etiological theory that the Veteran's respiratory 
problems are due to his exposure to radiation in service.  
Indeed, the May 1997 opinion was not in the Veteran's favor.  
The examiner stated that he was not aware of any clinical 
evidence that a diagnosis of pulmonary fibrosis could be 
produced as a result of exposure to such a small dose of 
ionizing radiation as what the Veteran was subjected to 
during service.  The June 1998 examiner's interpretation of 
the May 1997 examiner's opinion is therefore incorrect in 
this regard.  

The June 1998 examiner has also stated that granulomatous 
spots observed on radiographic examination of the Veteran's 
left base of his lung "may have" been due to exposure to 
ionizing radiation.  The examiner presented no reasons or 
bases to support this opinion.  Ignored was medical evidence 
which clearly attributed these granulomas as residuals of old 
tuberculosis.  See Hernandez-Toyens v. West, 11 Vet. App. 
379, 382 (1998) [the failure of the health care provider to 
provide a basis for his/her opinion goes to the weight or 
credibility of the evidence]; see also Bloom v. West, 12 Vet. 
App. 185, 187 (1999) [the probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion."].  

Finally, the June 1998 examiner stated that he found no 
evidence of the Veteran's exposure to occupational 
pollutants.  The Board finds this statement to be 
inconsistent other evidence, in particular Dr. D.B.'s thrice-
stated opinion in the mid-1980's that the Veteran's chronic 
pulmonary disabilities were due to his long exposure to 
chemical fumes at his place of employment.

Although the June 1998 examiner reported that he perused the 
Veteran's claims folders, his incorrect statements regarding 
the Veteran's medical history demonstrate otherwise.  These 
inaccuracies are so glaring that the Board assigns little if 
any value to the June 1998 examiner's diagnoses and 
etiological opinions.  See Bloom, supra; see also Elkins v. 
Brown, 5 Vet. App. 474, 478 [rejecting medical opinion as 
"immaterial" where there was no indication that the 
physician reviewed the claimant's service medical records or 
any other relevant document that would have enabled him to 
form an opinion on service connection on an independent 
basis].

Strongly against the claim is the IME opinion of March 2001.  
According to the IME's conclusions, the Veteran's current 
pulmonary diagnosis is chronic bronchitis.  The IME further 
concluded that the Veteran's chronic bronchitis was unrelated 
to his exposure to ionizing radiation during his 
participation in Operation TUMBLER-SNAPPER and that it was 
more likely the result of his exposure to chemicals during 
the course of his civilian career after he separated from 
military service in 1957.

The IME provided detailed reasons and bases supporting his 
opinion that the Veteran's correct pulmonary diagnosis is 
chronic bronchitis which was not due to service exposure to 
ionizing radiation.  Specifically, the March 2001 IME opinion 
summarized and reconciled the conflicting medical diagnoses 
and etiological opinions contained in the record.  The IME's 
opinion, in essence, was that the Veteran's chronic 
bronchitis did not originate in service nor was it the result 
of, or aggravated by, his exposure to ionizing radiation in 
service.  According to the IME, the Veteran's chronic 
bronchitis was more likely due to his exposure to chemical 
fumes in his post-service employment.  In addition, factors 
which were responsible for much of the Veteran's pulmonary 
symptoms included deconditioning, obesity, cardiovascular 
disease and psychological factors such as his evident 
interest in obtaining money through exploitation of his 
physical problems.  

With regard to the IME's opinion that the Veteran's 
overweight condition contributed to his breathing problems, 
the Board notes that a May 1989 opinion from Dr. A.M. 
supported the proposition that some of the Veteran's lung 
impairment was due to his obesity.  With regard to the 
psychological factors mentioned by the IME, evidence which 
has already been discussed by the Board, specifically the 
February 1987 psychological evaluation, indicates that the 
Veteran exaggerates the severity of his pulmonary symptoms 
and fabricates details of his own medical history as needed 
to support his claim.

For these reasons, the Board finds the IME's report to be 
most probative for purposes of resolving the conflicting 
diagnoses and opinions.

Lastly, the Board notes that in July 1998 the Chief Public 
Health and Environmental Hazards Officer presented the 
conclusion that it was unlikely that the Veteran's lung 
problems were attributable to his history of exposure to 
ionizing radiation in service, owing to the limited size of 
the radiation dose he received in service.  This opinion is 
consistent with the opinion presented by the May 1997 VA 
examiner and the conclusion presented by the IME in March 
2001.  The opinion is somewhat sketchy, however, and although 
the Board accords it some probative weight on it, it alone 
would not be sufficient to deny the claim.

In short, the Board finds that the medical evidence against 
the claim, collectively, outweighs the evidence in the 
Veteran's favor, which as discussed above is inconsistent, 
lacks probative value and appears to be to be strongly 
flavored by the Veteran's efforts to secure monetary 
compensation from VA. 

To the extent that the Veteran and his representative contend 
that a medical relationship exists between his respiratory 
problems and his service, any such statements offered in 
support of the Veteran's claim do not constitute competent 
medical evidence and cannot be accepted by the Board.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159(a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

It appears that to some extent the Veteran is currently 
contending that he has had chronic bronchitis continually 
since service.  The Board is of course aware of the 
provisions of 38 C.F.R. § 3.303(b), discussed above, relating 
to chronicity and continuity of symptomatology.  However, as 
detailed above there is no evidence of in-service bronchitis, 
and there is no indication of bronchitis for decades after 
service.  See Voerth v. West, 13 Vet. App. 117, 120-1 (1999) 
[there must be medical evidence on file demonstrating a 
relationship between the veteran's current disability and the 
claimed continuous symptomatology, unless such a relationship 
is one as to which a lay person's observation is competent].  
Such evidence is lacking in this case.  The initial diagnosis 
of a respiratory/pulmonary disorder was in 1985, 
approximately 28 years after the Veteran left military 
service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) [noting that it was proper to consider the veteran's 
entire medical history, including the lengthy period of 
absence of complaint with respect to the condition he now 
raised].  Continuity after service has therefore not been 
demonstrated.

Accordingly, Hickson element (3) has not been met, and the 
Veteran's claim fails on this basis alone.

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the Veteran's claim of entitlement to service connection for 
a pulmonary disability, including pulmonary disability due to 
exposure to ionizing radiation.  The benefit sought on appeal 
is accordingly denied.




ORDER

Entitlement to service connection for a pulmonary disorder, 
claimed as due to radiation exposure, is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


